                                UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    MISSION COAL COMPANY, LLC, et al., 1                        )        Case No. 18-04177-TOM11
                                                                )
                                            Debtors.            )        (Jointly Administered)
                                                                )
                                                                )        Re: Docket No. 393, 394


                           ORDER (I) AUTHORIZING THE DEBTORS
                        TO ENTER INTO AND PERFORM UNDER THE
                        STALKING HORSE PURCHASE AGREEMENT,
                     (II) APPROVING BIDDING PROCEDURES FOR THE
                    SALE OF THE DEBTORS’ ASSETS, (III) SCHEDULING
                  HEARINGS AND OBJECTION DEADLINES WITH RESPECT
                   TO THE SALE, (IV) SCHEDULING BID DEADLINES AND
                 AN AUCTION, (V) APPROVING THE FORM AND MANNER OF
              NOTICE THEREOF, (VI) APPROVING CONTRACT ASSUMPTION AND
             ASSIGNMENT PROCEDURES, AND (VII) GRANTING RELATED RELIEF



             Upon the motion (the “Motion to Shorten”) 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) scheduling an

expedited hearing and shortening notice of the Debtors’ Motion for Entry of an Order (I)

Authorizing the Debtors to Enter Into and Perform Under the Stalking Horse Purchase Agreement,

(II) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (III) Scheduling Hearings



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land
      Company, LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle
      Mining Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources,
      LLC (1795); Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and
      Seneca North American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square,
      Suite 300, Kingsport, Tennessee 37660.

2
      Capitalized terms not defined herein shall have the meaning attributed in the Motion to Shorten.



Mission - Proposed Order re Motion to Shorten

Case 18-04177-TOM11                      Doc 395 Filed 12/05/18 Entered 12/05/18 15:07:00                        Desc
                                           Main Document    Page 1 of 3
and Objection Deadlines with Respect to the Sale (IV) Scheduling Bid Deadlines and an Auction,

(V) Approving the Form and Manner of Notice Thereof, (VI) Approving Contract Assumption and

Assignment Procedures, and (VII) Granting Related Relief [Docket No. 393] (the “Motion”), all

as more fully set forth in the Motion to Shorten; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of Reference from the United States

District Court for the Northern District of Alabama, dated July 16, 1984, as amended July 17,

1984; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion to Shorten

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the Debtors’ notice of the Motion to Shorten and opportunity for a hearing on the Motion to

Shorten were appropriate under the circumstances and no other notice need be provided; and this

Court having reviewed the Motion to Shorten and having heard the statements in support of the

relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion to Shorten and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion to Shorten is GRANTED.

       2.      A hearing on the Motion shall be held on December 19, 2018, at 10:00 a.m.

(Prevailing Central Time).




                                                 2
Case 18-04177-TOM11          Doc 395 Filed 12/05/18 Entered 12/05/18 15:07:00                  Desc
                               Main Document    Page 2 of 3
       3.      Any objections to the relief requested in the Motion must be filed on or before

December 16, 2018, at 4:00 p.m. (Prevailing Central Time). Any replies to objections must be

filed on or before December 18, 2018, at 12:00 p.m. (Prevailing Central Time).

       4.      Immediately after the entry of this Order, counsel for the Debtors shall serve a copy

of this Order and notice of the Motion on parties originally served with the Motion to Shorten in

the manner described in the Motion to Shorten.

       5.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion to Shorten.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



       Dated: December 5, 2018                                       /s/ Tamara O. Mitchell
                                                                     TAMARA O. MITCHELL
                                                                     United States Bankruptcy




                                                 3
Case 18-04177-TOM11          Doc 395 Filed 12/05/18 Entered 12/05/18 15:07:00                 Desc
                               Main Document    Page 3 of 3
